DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “their circumference” which is not clear as to the limitations of a circumference and is also not clear as to the shape of the panel since a portion has a circumference.  Clarification is required.
Claim 3 recites “one of both flat sides” which lacks antecedent basis.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,597,876. Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘876 is an obvious variation of the instant application in that it claims a panel with translucent, print layers, substrate with different densities, aluminum oxide, polyvinyl chloride and similar dimensions and densities.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub 2009/0260307 to Thiers in view of U.S. Patent No. 6,589,379 to Harwood et al.
Regarding claim 1, Thiers discloses a floor panel, wherein said panel is selected from the list consisting of a floor panel (title), said panel comprising: a substrate (7) having a top side and a bottom side (upper and lower layers, fig, 2) said substrate comprising a synthetic material ([0017], wood and binding agent) and a top layer provided on said substrate. Thiers teaches a print (fig. 3: 11) and a translucent or transparent layer (10) based on synthetic material provided over said print [0029, 0073].  Thiers does not disclose a primer layer or a layer with aluminum oxide.  Harwood discloses a floor panel with primer (column 11, lines 29-36) and with the use of aluminum oxide (column 1, lines 50-53).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thiers by using such material as disclosed by Harwood in order to better strengthen the panel. Also,
Thiers does not specifically disclose the density of the substrate is at least 450 kg/m3.  The examiner takes Official Notice that high-density flooring substrates are well known in the art to exceed 450 kg/m3.  It would have been obvious to one of ordinary skill in the at the time of invention was made that the substrate of Thiers has a density of at least 450 kg/m3, since it is disclosed as a high-density flooring substrate, which is old and well known in the art and 
Regarding claim 2, Thiers discloses opposite edges with mechanical coupling means (see ends of panel, fig. 2) which are at least 70 percent of the material board.
Regarding claim 4, the top layer of Thiers is synthetic as in the rejection of claim 1.
Regarding claims 5, 6 and 7, Thiers in view of Harwood discloses aluminum oxide as in the rejection of claim 1 but not specific concentrations or sizes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thiers in view of Harwood by using particular aluminum oxide concentrations and sizes based upon the intended function of the panel as more would increase strength and less would decrease strength for a particular application.
Regarding claim 8, Thiers discloses the top layer as functioning as a wear layer [0073] but not specifically as being denser than the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a denser top layer because of the intent to reduce wear as the substrate should flex more than the top layer.  This would create a longer lasting floor panel.
Regarding claim 9, Thiers discloses the print as imitating wood (fig. 1: see wood pattern).
Regarding claim 10, Thiers in view of Harwood discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of smaller or larger thicknesses would be an obvious design choice based upon the strength required from the panel.

Regarding claim 12, Thiers discloses glue less layers [0072].
Regarding claims 13 and 14, Thiers in view of Harwood discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions of the transparent layer, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions, greater or smaller would provide for a stronger or weaker panel, as needed.
Regarding claim 15, Thiers in view of Harwood discloses the print is part of the primer (Harwood column 10, lines 15-18).
Regarding claim 16, Thiers in view of Harwood discloses vinyl for the print (Harwood column 1, lines 54-60).
Regarding claims 17 and 20, these claims are rejected for reasons cited in the rejections of claims 1, 5, 6, 7, 9 and 12.
Regarding claims 18 and 19, these claims are rejected for reasons cited in the rejection of claim 1.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub 2009/0260307 to Thiers in view of U.S. Patent No. 6,589,379 to Harwood et al. further in view of U.S. patent No. 7,641,963 to Grafenauer.
Regarding claim 3, Thiers in view of Harwood does not discloses the substrate as having a side with higher density than the central layer. Grafenauer discloses a panel with different densities.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thiers by using such a substrate as disclosed by Grafenauer, with higher density at top, in order to better reinforce the wear layer.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633